Citation Nr: 9914264	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
unauthorized private medical services provided from March 28, 
1997, to April 1, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1956 to November 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center in Brecksville, Ohio, which 
denied entitlement to payment or reimbursement for private 
medical expenses incurred from March 28, 1997, to April 1, 
1997.  A notice of disagreement was received in May 1997, and 
a statement of the case was issued that same month.  A 
substantive appeal was received in June 1997.  The veteran 
testified at a personal hearing in July 1997.  The case comes 
to the Board through the Cleveland, Ohio, Regional Office 
(RO).  


REMAND

In testimony at a personal hearing conducted in July 1997, 
the veteran alleged that the rib fractures for which he was 
privately treated from March 28, 1997, to April 1, 1997, were 
the result of a fall suffered due to a service-connected 
right leg disability.  The Board notes that service 
connection has been established for disability described for 
rating purposes as osteomyelitis, right femur, with internal 
derangement of knee and leg shortening.  At the time the 
veteran incurred rib fractures in March 1997, the service-
connected right leg disability was evaluated as 20 percent 
disabling.  

In support of this contention, the veteran testified that 
while he was in the bathroom, his right leg gave out and he 
fell, fracturing two ribs, as he later found out when he 
sought emergency care.  The veteran further testified that he 
had experienced this problem with his right leg in the past, 
and that VA had issued a cane, right ankle brace, and right 
knee brace to him to help him prevent such falls.  The 
veteran has therefore raised a new claim of entitlement to 
service connection for the rib fractures for which he was 
treated from March 28, 1997, to April 1, 1997, as secondary 
to his service-connected disability of the right lower 
extremity.  This claim has not been adjudicated by the RO, 
and the Board is without appellate jurisdiction over the 
service connection issue.  

With regard to the reimbursement issue which is properly in 
appellate status, it is unclear whether the outcome of the 
reimbursement issue may be different if the veteran prevails 
on the secondary service connection claim.  Such a 
determination may hinge upon effective date considerations.  
The Board finds, therefore, that the claim for service 
connection for rib fractures under 38 C.F.R. § 3.310 is 
intertwined with the reimbursement issue on appeal.  As such, 
the reimbursement issue should not be considered by the Board 
pending a determination by the RO on the secondary service 
connection claim and further review by the MAS. 

The Board also notes that the dates of incurrence of the 
medical expenses at issue should be clarified.  The clinical 
records reflect that the veteran sought private emergency 
care on March 27, 1997, and was thereafter observed in the 
Emergency Department through March 28, and admitted on March 
29.  The VAMC's initial April 1997 letter denying 
reimbursement for unauthorized medical expenses stated that 
the expenses at issue were incurred from March 28 to April 1, 
1997.  However, the May 1997 SOC stated that the unauthorized 
medical expenses at issue were incurred from March 27 to 
April 1, 1997.  The certification of appeal from the 
Cleveland, Ohio, Regional Office, and other documents of 
record, reference expenses incurred from March 29 to April 1, 
1997.  It is not clear from the record whether payment or 
reimbursement of treatment provided on March 27 or March 28 
may have already been authorized.  The dates of incurrence of 
the medical expenses at issue should be clarified.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  All VA medical records (not already 
in the claims file) documenting treatment 
for the right lower extremity disability 
should be obtained and associated with 
the veteran's claims file.

2.  Thereafter, the RO should undertake 
appropriate development of the veteran's 
claim that rib fractures sustained in a 
fall in March 1997 were proximately due 
to service-connected right leg 
disability, including such medical 
examinations/medical review and opinions, 
as may be deemed necessary.  The RO 
should then formally determine whether 
entitlement to service connection for rib 
fractures as proximately due to service-
connected right leg disability under 
38 C.F.R. § 3.310(a) is warranted.  The 
veteran should be notified of the RO's 
determination and informed of appellate 
rights and procedures, including the 
necessity of filing a timely notice of 
disagreement if the veteran wishes to 
initiate an appeal on the secondary 
service connection issue. 

3.  After formal adjudication of the 
secondary service connection claim by the 
RO, the claims file should be forwarded 
to the MAS for review and a determination 
as to whether entitlement to 
reimbursement for the cost of the private 
medical services in question is 
warranted.  The exact dates of the 
private medical treatment in question 
should also be clarified.  If the 
determination on the reimbursement issue 
remains adverse to the veteran, then he 
and his representative should be 
furnished an appropriate supplemental 
statement.  After affording them an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran and his representative are free to 


submit additional evidence and argument in support of the 
appeal. 




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





